Citation Nr: 0321296	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  00-16 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for disability of the left 
eye.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who has active service from 
January 1949 to January 1950 (and claims subsequent active or 
inactive duty for training).  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.  A hearing was 
conducted by a RO hearing officer in August 2000.  A 
transcript of this hearing has been associated with the 
claims folder.  In October 2002 the Board undertook further 
development pursuant to 38 C.F.R. § 19.9(a)(2).  Such 
development has been completed.  For the reasons indicated 
below, further RO adjudicatory action is necessary.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  The veteran was provided sufficient 
notice of the VCAA in January 2002.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs, 327 F.3d 
1339, (Fed. Cir. May 1, 2003) (DAV).  The Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  
Here, the Board has obtained additional evidence through its 
own development.  Specifically, the Board sought to ascertain 
whether the veteran was on active duty, active duty for 
training, or inactive duty for training with the U.S. Army on 
January 22, 1951 [the date in which the veteran alleges that 
he lost sight in his left eye as a result of a dynamite cap 
explosion; see VA Form 21-526, dated in October 1999].  The 
National Personnel Records Center responded, essentially, 
that he was not.  The veteran has not waived initial AOJ 
consideration of such evidence.  

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should review the entire record 
and re-adjudicate the claim.  If the 
claim remains denied, the RO should issue 
an appropriate supplemental statement of 
the case, and give the veteran and his 
representative the requisite period of 
time to respond.  The case should then be 
returned to the Board, if in order, for 
further review.  

The purposes of this remand are to meet due process 
requirements and to satisfy the mandates of the Federal 
Circuit in the decision cited above.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


